Citation Nr: 0619274	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of Crohn's disease, currently evaluated as 10 
percent disabling, for accrued benefits purposes.

2.  Evaluation of Type II diabetes, currently evaluated as 20 
percent disabling, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  He died on February [redacted], 2003.  This matter 
came before the Board of Veterans' Appeals (the Board) on 
appeal from a June 2003 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

At the time of the veteran's death, claims for increased 
evaluations were pending for Crohn's disease and Type II 
diabetes.  Also, the veteran had claims pending for service 
connection for bile duct obstruction and coronary artery 
disease.  The appellant filed a claim for accrued benefits 
March 2003, which was denied in a June 2003 rating decision.  
The appellant filed a notice of disagreement (NOD) in March 
2004 and a substantive appeal in August 2004.  The appellant 
limited her appeal to the Board to the issues of entitlement 
to an increased evaluation for Crohn's disease and diabetes.  
We note that she checked box B on VA Form 9 whereby she 
indicated that she was appealing these issues only.  The 
appellant reiterated her intent to appeal only these issues 
in a handwritten note dated March 2005.  Accordingly, the 
Board has no jurisdiction to consider the claims for service 
connection for bile duct obstruction and coronary artery 
disease on an accrued benefits basis.  See 38 C.F.R. 
§§ 20.200, 20.202 (2005).

The Board notes that numerous documents do not include date 
stamps of receipt.  To the extent that documents predated the 
date of death and could have been on file at time of the 
death, the Board accepts the documents as timely filed. 


FINDINGS OF FACT

1.  Crohn's disease was manifested by moderate impairment, 
with frequent episodes of bowel disturbance with abdominal 
distress.

2.  Type II diabetes required insulin for control.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for Crohn's disease have not been met on an accrued 
benefits basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.1000, 4.1, 4.114, Diagnostic Codes 7323.

2.  The criteria for a disability rating in excess of 20 
percent for Type II diabetes have not been met on an accrued 
benefits basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.1000, 4.1, 4.114, Diagnostic Codes 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2003 complied with statutory notice requirements as 
outlined above, except as to the fourth notice requirement to 
request from the claimant any evidence in his/her possession 
that pertains to the claim(s).  This error the Boards finds 
non-prejudicial to the appellant in view of the nature of an 
accrued benefits claim and the denial of the claims, as 
discussed below.

Prior to the initial adjudication of the claim in June 2003, 
the RO sent the appellant a letter dated April 2003, wherein 
she was notified of the VCAA.  This VCAA letter specifically 
informed the appellant of the evidence necessary to establish 
entitlement to compensation under the heading What the 
Evidence Must Show to Establish Entitlement to the Benefit 
You Want.  It also informed her of the evidence VA would seek 
to obtain under the heading What Is VA's Duty To Assist You 
To Obtain Evidence For Your Claim.  This letter further 
informed the appellant of the evidence the appellant was 
expected to provide/obtain under the heading What Do We Still 
Need From You.

Considered as a whole, the information contained in the 
November 2001 VCAA letter was sufficient to allow the 
appellant to meaningfully participate in the prosecution of 
his claims, notwithstanding that the fourth notice element 
was absent from the pre-adjudicative VCAA letter.  The Board 
finds that there was no prejudice to the appellant from the 
VCAA letter's defect because an accrued benefits claim is 
decided based on the evidence in the claims folder at the 
date of the veteran's death and because the appellant was 
adequately informed of what that evidence of must show to 
substantiate the claims.  Moreover, as discussed below, the 
weight of the evidence is against the accrued benefits claims 
so there can be no prejudice.  As the benefit sought could 
not be awarded even had there been fully compliant VCAA 
notice, there simply is no prejudice in this case to warrant 
remand.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and treatment records are associated with the claims 
folder.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Inasmuch as there is no indication that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II. Accrued Benefits Claims

In August 2002, the veteran filed a claim for service 
connection for Crohn's disease and diabetes.  In December 
2002, the RO awarded service connection for Crohn's disease 
and diabetes at the 10 and 20 percent disability levels, 
respectively.  In February 2003, VA received his NOD with the 
assigned disability evaluations.  The veteran died shortly 
thereafter due to pancreatic cancer and the appellant 
initiated the claim for accrued benefits.

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c) (2005).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in February 2003, the appellant's claim must be considered 
under the version of 38 U.S.C.A. § 5121(a) previously in 
effect, which limited eligibility for accrued benefits to a 
two-year period.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged"  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  It is essential, in determining the 
level of impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

1.  Crohn's Disease

The veteran service-connected Crohn's disease is presently 
rated by analogy as 10 percent disabling under Diagnostic 
Code 7323 for ulcerative colitis.  A 10 percent disability 
rating is awarded for moderate impairment, with infrequent 
exacerbations.  A 30 percent disability rating contemplates 
moderately severe impairment, with frequent exacerbations.  A 
60 percent disability rating is contemplates severe 
impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions.  
Finally, a 100 percent rating is warranted for pronounced 
impairment, resulting in marked malnutrition, anemia, and 
general debility, or with serious complications such as liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

The Board has also considered rating the Crohn's disease 
under Diagnostic Coder 7319 for irritable colon syndrome.  
The 10 percent rating contemplates moderate impairment, with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent disability rating is awarded for 
severe impairment, manifested by diarrhea, or by alternating 
diarrhea and constipation, with more or less constant 
abdominal distress, and is the highest disability rating 
assignable under this Diagnostic Code.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

Private medical records show that the veteran was treated for 
an acute flare-up of Crohn's disease in 1995.  A new patient 
consultation reported dated July 2002 reflects that the 
veteran had lost about 25 pounds over the past 6 to 12 months 
due to fatigue and loss of appetite.  Metastic pancreatic 
cancer was diagnosed.  At this time, a CT of the abdomen 
showed findings consistent with inflammatory bowel disease, 
but no active colitis.  The veteran complained of occasional 
sensations of bowel distention and a history of alternating 
constipation and diarrhea for many years.  Private treatment 
records dated August 2002 reflect that the veteran underwent 
Gemzar therapy for pancreatic cancer.  The progress notes 
show that the veteran had normal bowel movements and 
occasional abdominal cramping.  Some perirectal inflammation 
was noted with the onset of chemotherapy.  It was noted that 
the veteran was six pounds heavier than on his initial visit.  
In a letter from P.L., M.D., dated January 2003, the 
veteran's physician noted that Crohn's disease had 
complicated cancer treatment.  No further details on the 
veteran's bowel symptoms were provided.

In weighing the evidence in the file at the date of death, 
the Board concludes that the preponderance of the evidence is 
against an increased rating for Crohn's disease.  The medical 
evidence of record shows that the veteran's Crohn's disease 
was relatively stable since 1995, without any acute 
exacerbations.  While the veteran reported a history of 
alternating constipation and diarrhea, and occasional 
abdominal cramping during his cancer treatment, he had normal 
bowel movement.  The evidence establishes that there is no 
more than moderate impairment with infrequent exacerbations.

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, the disability has not significantly 
changed and a uniform evaluation is warranted.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

2.  Type II Diabetes

Diabetes is rated under Code 7913, which provides a 20 
percent rating for diabetes requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is assigned when 
insulin, a restricted diet, and regulation of activities are 
required.  A 60 percent rating is assigned when insulin, a 
restricted diet and regulation of activities are required, 
along with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  
Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  38 C.F.R. § 4.119.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

In weighing the evidence in the file at the date of the 
veteran's death, the Board concludes that the preponderance 
of the evidence is against the assignment of a rating in 
excess of 20 percent for Type II diabetes.  A new patient 
consultation report dated July 2002 from S.H., M.D., reflects 
that the veteran was referred due to a diagnosis of metastic 
pancreatic cancer.  By history, he was diagnosed with 
diabetes 1-year earlier and monitored his blood sugars 3 
times daily; he reported increased difficulty controlling is 
blood sugars.  An August 2002 progress note indicated that 
the veteran's blood sugars were more difficult to control 
after pancreatic cancer was found.  He was started on 
insulin.  A January 2003 letter from Dr. P.L. reflects that 
the veteran's diabetes was complicating his chemotherapy.  A 
January 2003 letter from Dr. S.H. noted that the veteran 
"now requires insulin for control" of diabetes.  While the 
evidence in the file at the date of the veteran's death 
clearly establishes that his diabetes required insulin for 
control, there is nothing in the file at the date of death 
that shows or suggests "regulation of activities."

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, the disability has not significantly 
changed and a uniform evaluation is warranted.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

ORDER

An evaluation in excess of 10 percent for Crohn's disease on 
an accrued basis is denied.  An evaluation in excess of 20 
percent for Type II diabetes on an accrued basis is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


